20-10042-tmd Doc#264 Filed 12/20/20 Entered 12/20/20 14:01:59 Main Document Pg 1 of
                                         5


  B 210 A (Form 210 A) (12/ )



                           UNITED STATES BANKRUPTCY COURT
                                                   WesternDistrict
                                              __________   District Of
                                                                    of Texas
                                                                       __________

  In re ________________________________,                                                           Case No. ________________




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
  A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
  hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
  than for security, of the claim referenced in this evidence and notice.



  ______________________________________                                      ____________________________________
            Name of Transferee                                                           Name of Transferor

  Name and Address where notices to transferee                                Court Claim # (if known):
  should be sent: ATX Debt Fund 1, LLC c/o                                    Amount of Claim:
  POLSINELLI c/o Liz Boydston                                                 Date Claim Filed:
  2950 N. Harwood St., Ste 2100
  Dallas, Texas 75201
  Phone: ______________________________
          214-661-5557                                                        Phone: 212-715-3170
  Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________

  Name and Address where transferee payments
  should be sent (if different from above):



  Phone:
  Last Four Digits of Acct #:



  I declare under penalty of perjury that the information provided in this notice is true and correct to the
  best of my knowledge and belief.
        [see next page for signature]
  By:__________________________________                                       Date:____________________________
         Transferee/Transferee’s Agent


  Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
20-10042-tmd Doc#264 Filed 12/20/20 Entered 12/20/20 14:01:59 Main Document Pg 2 of
                                         5




                                                  12/19/2020
20-10042-tmd Doc#264 Filed 12/20/20 Entered 12/20/20 14:01:59 Main Document Pg 3 of
                                         5



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

  In re:                                                      §        Chapter 11
                                                              §
           SILICON HILLS CAMPUS, LLC                          §        Case No. 20-10042-tmd
                                                              §
                                     DEBTOR                   §

      DECLARATION IN SUPPORT OF CLAIM TRANSFER AND WAIVER OF NOTICE
                        AND OPPORTUNITY TO OBJECT

           The undersigned hereby declares and states as follows:

         1.      The undersigned is an employee or authorized representative of Tuebor REIT Sub
  LLC (the “Transferor” or “Tuebor”) and has been duly-authorized by the Transferor to execute
  this Declaration in Support of Claim Transfer and Waiver of Notice and Opportunity to Object
  (the “Declaration”).

          2.     Reference is made hereby to that certain Proof of Claim filed by Transferor against
  Silicon Hills Campus, LLC (the “Debtor”) in reference Case No. 20-10042-tmd (assigned Claim
  No. 13) (the “Proof of Claim”).1

         3.      Effective as of December 18, 2020, Transferor transferred and assigned to ATX
  Debt Fund 1, LLC (the “Transferee”) all of Transferor’s right, title and interest in and to the claim
  for $64,852,620.59 asserted against the Debtor as set forth on the Proof of Claim (the “Assigned
  Claim”)—except with respect to Adversary Case No. 20-01024, commenced by the Debtor against
  the Transferor, in which the Transferor will retain its right, title and interest—in connection with:

               (i)      that certain Loan Agreement, dated as of February 6, 2018, by and between the
                        Debtor, as borrower, and Ladder Capital Finance LLC (“Ladder”),2 as lender
                        (as amended, restated, amended and restated, supplemented, or otherwise
                        modified from time to time, the “Loan Agreement”), a copy of which is
                        annexed as Exhibit A to the Proof of Claim;

               (ii)     that certain Promissory Note, dated as of February 6, 2018, executed by the
                        Debtor and delivered to Ladder (as may be amended, restated, amended and
                        restated, supplemented, or otherwise modified from time to time, the “Note”),
                        a copy of which is annexed as Exhibit B to the Proof of Claim;



  1
   Transferor filed the Proof of Claim on May 11, 2020 (Claim No. 13-1) and subsequently amended the Proof of Claim
  on November 5, 2020 (Claim No. 13-2).
  2
   On or about February 8, 2018, Ladder transferred all of its right, title and interest in the Loan Agreement and the
  Loan Documents to Transferor.
20-10042-tmd Doc#264 Filed 12/20/20 Entered 12/20/20 14:01:59 Main Document Pg 4 of
                                         5



             (iii)   that certain Deed of Trust, Assignment of Leases and Rents and Security
                     Agreement, dated as of February 6, 2018, by the Debtor, as borrower, to Gary
                     S. Farmer, as Trustee, for the benefit of Ladder, as lender (as may be amended,
                     restated, amended and restated, supplemented, or otherwise modified from time
                     to time, the “Deed of Trust,” and together with the Loan Agreement and the
                     Note, the “Loan Documents”), a copy of which is annexed as Exhibit C to the
                     Proof of Claim;

             (iv)    that certain (a) General Assignment and Assumption, by and between Tuebor,
                     as assignee, and Ladder, as assignor, executed on February 8, 2018,
                     (b) Assignment of Deed of Trust, executed on February 8, 2018, by and between
                     Tuebor, as assignee, and Ladder, as assignor, (c) Assignment of Assignment of
                     Leases and Rents, dated as of February 8, 2018, by and between Tuebor, as
                     assignee, and Ladder, as assignor, and (d) Allonge to Promissory Note, by
                     Ladder to Tuebor, copies of which are annexed as Exhibit D to the Proof of
                     Claim;

             (v)     that certain First Amendment to Loan Agreement, Guaranty of Recourse
                     Obligations, and Other Loan Documents, dated as of May 4, 2019, by and
                     among the Debtor, as borrower, and Tuebor, as lender, a copy of which is
                     annexed as Exhibit E to the Proof of Claim;

             (vi)    that certain Second Amendment to Loan Agreement and Other Loan
                     Documents, dated as of July 15, 2019, by and between Tuebor, as lender, and
                     the Debtor, as borrower, a copy of which is annexed as Exhibit F to the Proof
                     of Claim;

             (vii)   that certain Plaintiff’s Original Petition and Emergency Application for
                     Temporary Restraining Order, Temporary Injunction, and Appointment of
                     Receiver, filed in the 53rd Judicial District Court of Travis County, Texas on
                     August 30, 2019, a copy of which is annexed as Exhibit G to the Proof of Claim;
                     and

             (viii) that certain Order Appointing Receiver, entered by the 53rd Judicial District
                    Court of Travis County, Texas on October 18, 2019, a copy of which is annexed
                    as Exhibit H to the Proof of Claim.

         4.      The undersigned has reviewed the Transfer of Claim Other Than for Security
  (the “Claim Transfer Notice”) to which this Declaration is appended, and certifies that Transferor
  has no objection to the Claim Transfer Notice or the transfer of the Assigned Claim from
  Transferor to Transferee evidenced thereby. Transferor further hereby (a) waives its right to raise
  any objection to the Claim Transfer Notice and the transfer of the Assigned Claim from Transferor
  to Transferee evidenced thereby, and (b) waives its right to receive notice of the Claim Transfer
  Notice pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedure.




                                                  2
20-10042-tmd Doc#264 Filed 12/20/20 Entered 12/20/20 14:01:59 Main Document Pg 5 of
                                         5




          December 18, 2020
